    8:18-cv-00162-RGK Doc # 28 Filed: 10/02/20 Page 1 of 1 - Page ID # 1055




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DONALD L. TRIMBLE,                                         8:18CV162

                   Plaintiff,
                                                            ORDER
       vs.

COMMISSIONER OF SOCIAL
SECURITY,

                   Defendant.



      IT IS ORDERED that Plaintiff’s motion for extension of time to file notice of
appeal (Filing 25) is denied without prejudice, as moot.

      Dated this 2nd day of October, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
